Citation Nr: 0408222	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-38 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for chronic depression.

2.  Entitlement to service connection for a joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to April 
1991.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the RO in 
Washington, D.C., which denied service connection for chronic 
depression and a joint disorder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted in this case, even though 
another remand will, regrettably, further delay a decision on 
appeal.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  In the case at hand, the record is 
void of the relevant law and regulations pertaining to the 
VCAA notification provisions.  See 38 C.F.R. § 3.159 (2003).  
Furthermore, the record does not contain correspondence to 
the veteran informing him of the VCAA and specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During a November 2003 hearing in Washington, D.C., before 
the undersigned Veterans Law Judge, the veteran testified 
that he currently receives treatment from psychiatric 
doctors.  Specifically, he is treated by Dr. Bottinick 
located in Greenbelt, Maryland, and he also seeks treatment 
for his depression at the VA medical center (VAMC) in 
Washington, D.C.  The claims folder does not contain any of 
the above stated records.  Accordingly, the RO should obtain 
all the veteran's treatment records from Dr. Bottinick and 
from the VAMC in Washington, D.C.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
chronic depression and joint disorder were due to, originated 
in, or were exacerbated by his active military service.  In 
regards to the veteran's chronic depression, the examiner 
should indicate whether the veteran's psychiatric disorder 
existed prior to his entry into active military service, 
specifically noting the veteran's June 1986 report of medical 
history.  If the answer is in the affirmative then the 
examiner should state whether the disorder permanently 
increased in severity during service or if any increase in 
the disability was due to the natural progress of the 
disease.

Also during the hearing, the veteran testified that he 
received Workman's Compensation benefits for his psychiatric 
disorder when he lived in California in 1995.  The RO should 
make arrangements to obtain the veteran's Workman's 
Compensation records.  The RO should ask the veteran where he 
was employed at the time of receiving his Workman's 
Compensation benefits and obtain all the veteran's employment 
records from the place he was employed prior to receiving the 
benefits, which show time lost from work, reasons, etc. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, 
the letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
chronic depression or a joint disorder 
from April 2001 to the present.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all the veteran's clinical 
records, including all records from Dr. 
Bottinick, located in Greenbelt, 
Maryland, and treatment records from the 
VAMC in Washington D.C., dated 1995 to 
the present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should obtain all records 
pertaining to the veteran's claim for 
Workman's Compensation benefits stemming 
from his psychiatric disorder in 1995.  
The veteran should provide any necessary 
assistance in this matter.  He should 
provide a release so that a request for 
the records may be filed.  

4.  The RO should ask the veteran where 
he was employed at the time of receiving 
his Workman's Compensation benefits and 
the RO should obtain the veteran's 
employment records from his place of 
employment, which show time lost from 
work and the reasons therefore, etc.

5.  The veteran should be scheduled for 
a VA psychiatric examination and a VA 
orthopedic examination to evaluate the 
nature and extent of any psychiatric or 
orthopedic disorders.  All indicated 
tests, X-rays and studies are to be 
performed.  Prior to the examinations, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

Psychiatric Examination
The examiner should be asked to opine as 
to whether it is at least as likely as 
not that depression existed prior to 
military service.  If the examiner 
determines that it did exist prior to 
service, he or she should opine as to 
whether the condition permanently 
increased in severity during service.  
If it is determined that there was a 
permanent increase in severity during 
service, the examiner should indicate 
whether such increase is due to the 
natural progress of the disease.

If the examiner determines that 
depression did not exist prior to 
military service, then the examiner 
should comment as to whether it is at 
least as likely as not that the 
veteran's depression is due to or 
originated during his period of active 
service.

Orthopedic Examination
The orthopedist should express an 
opinion as to whether it is at least as 
likely as not that any joint disorder 
found is due to, originated in, or was 
exacerbated by the veteran's period of 
active service. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




